Title: To Thomas Jefferson from John Moody, 20 October 1808
From: Moody, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Albemarle County 20th. 1808.
                  
                  Permit me to Inform you I am Employed By Oliver Evans to Settle his Business with The Millars. Respecting thier useing his Improovements for Manufacturg flour without a Licence, or permit to Erect and use the Same, Mr. Evans has Authorized me to propose to these Millars & owners of Mills, That if they will pay Interest for the time they have use’d his Inventions with the principal he will Grant a permit at his old price of 40$ for Each water wheel. they have Been Applyed to, & I am to give them a Certificate of the Situation of this Mill Viz.
                     the County Stream Number of water wheels and Mill Stones also how many parts of his Improovements they have in use with the Name of the Mills which will Enable him to Isue the permit Mr. Evans gives me half the Intrest as Commisions and my Receipt on the Certificate will pass to the Millars Cr. the Amount & Certificate to be forwarded to Mr. Evans in philadelphia—
                  When the permit will Isue—I have Settled with a Number of Mills on these Terms and none have Refused, I Calld at your Mills But Could obtain no Information from the Ocupyers My Rout is over to Augusta County where I hope to be 10 Days hence, will you be pleased to write me on the Subject to Staunton post office. And if you accept these proposals I will forward on the Certificate 
                  I am with Due Respect your Most Obt.
                  
                     John Moody 
                     
                  
                  
                     P.S. Those Millars & owners useing those things without Licence or permit & will not Compromise Mr. Evans will Require of them $100 in Lieu of 40$ & Interest.
                  
                  
                     J. M.
                  
               